—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered January 3, 2002, as amended March 26, 2002, convicting him of robbery in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment as amended is affirmed.
The defendant’s contention that the People failed to adduce legally sufficient proof of his identity as the robber beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-21 [1995]). In any event, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620 [1983]), we find that *455it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.